Citation Nr: 0736512	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to August 
1997. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), which denied the 
claim of entitlement to service connection for Hodgkin's 
disease.

In her substantive appeal, the veteran indicated that she 
wanted a hearing at the RO before a traveling Veterans Law 
Judge (VLJ).  In response, the veteran was informed by letter 
that the hearing was scheduled for September 12, 2007.  The 
veteran failed to report for the scheduled hearing.  She also 
did not request a postponement and has provided no 
explanation for her failure to attend the hearing.  
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran's Hodgkin's disease pre-dated her entry into 
service.

2.  The veteran's Hodgkin's disease was not aggravated by 
service.


CONCLUSION OF LAW

The veteran's preexisting Hodgkin's disease was not 
aggravated by active military service.  38 U.S.C.A. §§ 1111, 
1131, 1132, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.306 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The veteran will be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
38 C.F.R. § 3.304(b) (2007).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In pertinent part, 
Wagner held that when no pre-existing condition is noted upon 
entry into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both pre-existing 
and not aggravated by service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" pre-
existing condition.  38 U.S.C. § 1153 (West 2002).  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the veteran's claim is one for service connection.

In addition to the regulations governing entitlement to 
service connection outlined above, certain diseases, such as 
Hodgkin's disease, shall be granted service connection, 
although not otherwise established as incurred in or 
aggravated by service if manifested to a compensable degree 
within one year of the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2007).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 



II.  Analysis

At the outset, the Board notes that the veteran's Hodgkin's 
disease was not noted on entrance examination, and that in 
this case, the presumption of soundness has attached.  This 
presumption remains intact, except as to obvious or manifest 
evidence demonstrating that an injury or disease existed 
prior to service and that such disease was not aggravated by 
service.  38 C.F.R. § 3.304(b); see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the evidence of record clearly and unmistakably 
establishes that the veteran's disease existed prior to 
service.  As such, the presumption of soundness has been 
rebutted.  While the veteran's service medical records do not 
indicate any symptoms of Hodgkin's disease upon entry, the 
veteran herself stated that the lump on her neck had pre-
existed her entry into service by over a year.  The veteran 
is competent to report her symptomatology.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The veteran's 
service administrative records also establish that the 
veteran's disease existed prior to service and that she was 
erroneously entered into, and "not physically qualified" 
for, military duty.  The veteran's short period of active 
duty also clearly establishes the preexistence of her 
disease.  In addition to the foregoing, a VA examiner in May 
2004, after reviewing the veteran's claims file, stated that 
the veteran clearly had the condition before her entrance 
into service.  In the Board's view this lay and medical 
evidence clearly and unmistakably establishes that the 
veteran's Hodgkin's disease existed prior to her service.  

Because the evidence of record clearly establishes the pre-
service existence of the veteran's Hodgkin's disease, service 
connection may be granted based on aggravation during 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
Therefore, the Board must determine whether the disease was 
aggravated by active service.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  

Here, the evidence shows that in August 1997, the veteran 
presented with minor cold symptoms and the doctor discovered 
a left anterior neck mass.  At that time, the veteran 
indicated that the mass had been present for approximately 
fourteen months prior to her seeing the doctor.  In October 
1997, Hodgkin's disease was diagnosed at Beaufort Medical 
Hospital.  Thereafter reports from Baylor University Medical 
Center show that the veteran underwent chemotherapy and 
additional treatment.

The consultation records from Texas Oncology, dated January 
1998, indicate that the veteran's Hodgkin's disease was 
"discovered at the time of an admission physical into the 
Marine Corps."

The veteran underwent a VA examination in May 2004.  After 
reviewing the veteran's claims file, her medical history, and 
examining her, the VA examiner stated, "It is obvious that 
this veteran had this condition prior to military service 
and... that she had a swelling in the left side of her neck for 
thirteen to fifteen months.  It is also the opinion of this 
examiner that the condition was not aggravated by the short 
time of military service which was exactly one month in 
1997."

Based on a complete review of the record, the Board finds 
that the competent and credible evidence clearly establishes 
that the Hodgkin's disease was not aggravated by service.  
The VA doctor stated that it was clear that the condition was 
not aggravated by her service.  Furthermore, the veteran was 
in service for one month and the lump was present for over a 
year before the veteran went to see a doctor.  Such evidence 
demonstrates that the veteran's Hodgkin's disease was not 
aggravated by her active service. 

The Board empathizes with the veteran's plight and is 
cognizant of the veteran's appellate assertions, e.g., that 
her disease did not pre-date her service.  However, the 
competent and credible evidence of record does not 
substantiate the veteran's assertions.  In addition, the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge; thus, her assertions 
as to when her disease began are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for Hodgkin's disease.  
The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b) (West, 2002).  Therefore, the claim for 
entitlement to service connection for Hodgkin's disease is 
denied. 

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Additionally, VA will request that the claimant provide any 
evidence in his or her possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2003, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of November 2003 stated that she 
would need to give VA enough information about the records so 
that it could obtain them for her.  Finally, she was told to 
submit any medical records or evidence in her possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), she was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the June 
2004 decision, the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private medical records from September 
1997 to September 2000.  VA also provided the veteran with an 
examination in connection with her claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for Hodgkin's disease is 
denied. 



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


